

	

		II

		109th CONGRESS

		1st Session

		S. 669

		IN THE SENATE OF THE UNITED STATES

		

			March 17, 2005

			Mr. Smith (for himself,

			 Mrs. Lincoln, Mr. Thomas, and Mr.

			 Dorgan) introduced the following bill; which was read twice and

			 referred to the Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to treat

		  natural gas distribution lines as 15-year property for purposes of

		  depreciation.

	

	

		1.Natural gas distribution

			 lines treated as 15-year property

			(a)In

			 generalSubparagraph (E) of section 168(e)(3) of the Internal

			 Revenue Code of 1986 (relating to classification of certain property) is

			 amended by striking and at the end of clause (v), by striking

			 the period at the end of clause (vi) and by inserting , and, and

			 by adding at the end the following new clause:

				

					(vii)any natural gas

				distribution line.

					.

			(b)Alternative

			 systemThe table contained in section 168(g)(3)(B) of the

			 Internal Revenue Code of 1986 (relating to special rule for certain property

			 assigned to classes) is amended by inserting after the item relating to

			 subparagraph (E)(vi) the following:

				

					

						

							

								(E)(vii)35

								

							

						

					.

			(c)Effective

			 dateThe amendments made by

			 this section shall apply to property placed in service after the date of the

			 enactment of this Act, in taxable years ending after such date.

			

